DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Priority
3.		The Examiner has noted the Applicants claiming Priority from Provisional 	Application 63/086,979 filed on 10/02/2020. 

Claim Rejections - 35 USC § 101
4.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, an “method” or a “process” (Claims 1-7), a “system” or an “apparatus” (Claims 8-14) and a “article of manufacture” or a “non-transitory computer-readable storage medium” (Claims 15-20).  
Step 2A Prong One: Independent Claims 1, 8 and 15 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 8);
		“receiving, , one or more data from a user” (see Independent Claim 1);
		“inspecting, , the one or more data” (see Independent Claim 1);
		“after inspecting the one or more data, training, , the one or more data” (see Independent Claim 1);
		“identifying, , a decision space for the user based on the trained one or more data” (see Independent Claim 1);
		“training, , a model to predict an outcome, the outcome being a function of features and decision parameters in the decision space” (see Independent Claim 1);
		“monitoring, , a performance of the model in the decision system” (see Independent Claim 1);
		“receiving, a set of features from the user to the model” (see Independent Claim 1);
		“optimizing, the outcome based on the set of features” (see Independent Claim 1);
		“displaying the outcome to the user” (see Independent Claim 1);
		“receiving one or more data from a user” (see Independent Claims 8 and 15);
		“inspecting the one or more data” (see Independent Claims 8 and 15);
		“after inspecting the one or more data, training the one or more data” (see Independent Claims 8 and 15);
		“identifying a decision space for the user based on the trained one or more data” (see Independent Claims 8 and 15);
		“training a model to predict an outcome, the outcome being a function of features and decision parameters in the decision space” (see Independent Claims 8 and 15);
		“monitoring a performance of the model in the decision system” (see Independent Claims 8 and 15);
		“receiving a set of features from the user to the model” (see Independent Claims 8 and 15);
		“optimizing the outcome based on the set of features” (see Independent Claims 8 and 15);
		“displaying the outcome to the user” (see Independent Claims 8 and 15).
		These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping. 
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Moreover, according to the October 2019 Update: Subject Matter Eligibility:
“In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (e.g., see Applicant’s Specification ¶ [0127]: “An example of a type of user's computer is shown in FIG. 10, which shows a schematic diagram of a generic computer system 1000. The user's computer may be a desktop computer for the ridesharing company described earlier.”), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0111]: “User device 900 for decision system diagnosis is shown in FIG. 9. For example, the user device 900 can be a device provided to the user discussed earlier. FIG. 9 is also a detailed block diagram illustrating an exemplary electronic user device 900. In certain embodiments, the user device 900 may be a smartphone, a desktop computer, or a tablet.”)  or 3) is merely using a computer as a tool (e.g., see Applicant’s Specification ¶ [0118]: “The touch panel 930 also detects a touch shape and a touch area. Used herein, the phrase “touch operation” refers to an input operation performed by touching an operation surface of the touch panel display with an instruction object, such as a finger, thumb, or stylus-type instrument. In the case where a stylus or the like is used in a touch operation, the stylus may include a conductive material at least at the tip of the stylus such that the sensors included in the touch panel 930 may detect when the stylus approaches/contacts the operation surface of the touch panel display (similar to the case in which a finger is used for the touch operation). The user of the user device 900 may use the touch panel 930 to answer the questions provided by the user device 900.”) to perform the concept. In these situations, the claim is considered to recite a mental process.”
		That is, other than reciting (e.g., “processing circuitry” & “processor”, etc…), nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and additionally and/or alternatively “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (which includes social activities and/or teaching(s) and/or following rules or instruction(s)).
Moreover, the mere recitation of generic computer components such as (e.g., “processing circuitry” & “processor”, etc…) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-7, 9-14 and 16-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 8 and 15. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“processing circuitry configured to” (see Independent Claim 8);
		“receiving, by a processor, one or more data from a user” (see Independent Claim 1);
		“inspecting, by the processor, the one or more data” (see Independent Claim 1);
		“after inspecting the one or more data, training, by the processor, the one or more data” (see Independent Claim 1);
		“identifying, by the processor, a decision space for the user based on the trained one or more data” (see Independent Claim 1);
		“training, by the processor, a model to predict an outcome, the outcome being a function of features and decision parameters in the decision space” (see Independent Claim 1);
		“monitoring, by the processor, a performance of the model in the decision system” (see Independent Claim 1);
		“receiving, by the processor, a set of features from the user to the model” (see Independent Claim 1);
		“optimizing, by the processor, the outcome based on the set of features” (see Independent Claim 1);
		“displaying the outcome to the user” (see Independent Claim 1);
		“receiving one or more data from a user” (see Independent Claims 8 and 15);
		“inspecting the one or more data” (see Independent Claims 8 and 15);
		“after inspecting the one or more data, training the one or more data” (see Independent Claims 8 and 15);
		“identifying a decision space for the user based on the trained one or more data” (see Independent Claims 8 and 15);
		“training a model to predict an outcome, the outcome being a function of features and decision parameters in the decision space” (see Independent Claims 8 and 15);
		“monitoring a performance of the model in the decision system” (see Independent Claims 8 and 15);
		“receiving a set of features from the user to the model” (see Independent Claims 8 and 15);
		“optimizing the outcome based on the set of features” (see Independent Claims 8 and 15);
		“displaying the outcome to the user” (see Independent Claims 8 and 15).
		Independent Claims 1, 8 and 15 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processing circuitry” & “processor”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
		Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
monitoring audit log data (e.g., analogous to monitoring a performance of the model in the decision system) that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer (e.g., see Applicant’s Specification ¶ [0127]: “An example of a type of user's computer is shown in FIG. 10, which shows a schematic diagram of a generic computer system 1000. The user's computer may be a desktop computer for the ridesharing company described earlier.”),
requiring the software to tailor information (e.g., “training, by the processor, a model to predict an outcome, the outcome being a function of features and decision parameters in the decision space” (see Independent Claims 1, 8 and 15) as corroborated via Applicant’s Specification ¶ [0100]: “The DASH trains a model to predict an outcome. The outcome is a function of the features 104 and decision parameters in the decision space. The DASH may train the set of models that predict the outcome as a function of the features 104 as well as the decision parameters.”) and provide it to the user on a generic computer.
		Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to pertaining to monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment (see MPEP § 2106.05 (h)).
		Examiner points Applicant to the following for consideration of limiting of the field of use and technological environment (see MPEP § 2106.05 (h)):
Specifying that the abstract idea of monitoring audit log data (e.g., analogous to monitoring a performance of the model in the decision system) relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field,
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment, because limiting the application of the abstract idea to monitoring and analyzing weaknesses within a decision-making process is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 constitute (1) mere data gathering such as (e.g., “receiving, by a processor, one or more data from a user” (see Independent Claim 1); “receiving, by the processor, a set of features from the user to the model” (see Independent Claim 1); “receiving one or more data from a user” (see Independent Claims 8 and 15) & “receiving a set of features from the user to the model” (see Independent Claims 8 and 15)) and (2) mere data outputting such as (e.g., “displaying the outcome to the user” (see Independent Claim 1) & “displaying the outcome to the user” (see Independent Claims 8 and 15))  reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-7, 9-14 and 16-20 recite additional elements such as (e.g., “processing circuitry” & “processor”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to pertaining to monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 6, 13 and 20 constitute (1) mere data gathering such as (e.g., “wherein the user receives an automated decision after providing the features excluding the decision parameters to the function” (see Dependent Claims 6, 13 and 20)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as [(1) “processor” or “processing circuitry” as shown in Applicant’s Specification ¶ [0127]: “An example of a type of user's computer is shown in FIG. 10, which shows a schematic diagram of a generic computer system 1000. The user's computer may be a desktop computer for the ridesharing company described earlier.” See also Applicant’s Specification ¶ [0143] & ¶ [0145]: “The general-purpose storage controller 1124 connects the storage medium disk 1104 with communication bus 1126, which may be an ISA, EISA, VESA, PCI, or similar, for interconnecting all of the components of the device. A description of the general features and functionality of the display 1110, keyboard and/or mouse 1114, as well as the display controller 1108, storage controller 1124, network controller 1106, sound controller 1120, and general purpose I/O interface 1112 is omitted herein for brevity as these features are known.”] in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to pertaining to monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 8 and 15 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “processing circuitry” & “processor”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
		Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
monitoring audit log data (e.g., analogous to monitoring a performance of the model in the decision system) that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer (e.g., see Applicant’s Specification ¶ [0127]: “An example of a type of user's computer is shown in FIG. 10, which shows a schematic diagram of a generic computer system 1000. The user's computer may be a desktop computer for the ridesharing company described earlier.”),
requiring the software to tailor information (e.g., “training, by the processor, a model to predict an outcome, the outcome being a function of features and decision parameters in the decision space” (see Independent Claims 1, 8 and 15) as corroborated via Applicant’s Specification ¶ [0100]: “The DASH trains a model to predict an outcome. The outcome is a function of the features 104 and decision parameters in the decision space. The DASH may train the set of models that predict the outcome as a function of the features 104 as well as the decision parameters.”) and provide it to the user on a generic computer.
		Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to pertaining to monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment (see MPEP § 2106.05 (h)).
		Examiner points Applicant to the following for consideration of limiting of the field of use and technological environment (see MPEP § 2106.05 (h)):
Specifying that the abstract idea of monitoring audit log data (e.g., analogous to monitoring a performance of the model in the decision system) relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field,
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment, because limiting the application of the abstract idea to monitoring and analyzing weaknesses within a decision-making process is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Additionally and/or alternatively certain limitations in Independent Claims 1, 8 and 15 constitute (1) mere data gathering such as (e.g., “receiving, by a processor, one or more data from a user” (see Independent Claim 1); “receiving, by the processor, a set of features from the user to the model” (see Independent Claim 1); “receiving one or more data from a user” (see Independent Claims 8 and 15) & “receiving a set of features from the user to the model” (see Independent Claims 8 and 15)) and (2) mere data outputting such as (e.g., “displaying the outcome to the user” (see Independent Claim 1) & “displaying the outcome to the user” (see Independent Claims 8 and 15))  reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
		Dependent Claims 2-7, 9-14 and 16-20 recite additional elements (e.g., “processing circuitry” & “processor”, etc…), in conjunction with the limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to pertaining to monitoring and analyzing weaknesses within a decision-making process in order to optimize an outcome based on a set of features in a business operations environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 6, 13 and 20 constitute (1) mere data gathering such as (e.g., “wherein the user receives an automated decision after providing the features excluding the decision parameters to the function” (see Dependent Claims 6, 13 and 20)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
(see for example regarding “receiving data over a network” ->“receiving, by a processor, one or more data from a user” (see Independent Claim 1); “receiving, by the processor, a set of features from the user to the model” (see Independent Claim 1); “receiving one or more data from a user” (see Independent Claims 8 and 15) & “receiving a set of features from the user to the model” (see Independent Claims 8 and 15) & “wherein the user receives an automated decision after providing the features excluding the decision parameters to the function” (see Dependent Claims 6, 13 and 20)). (see for example regarding “transmitting data over a network” -> “displaying the outcome to the user” (see Independent Claim 1) & “displaying the outcome to the user” (see Independent Claims 8 and 15)).
Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
	Furthermore, Examiner cites US Patent Application (US 2017/0220928 A1) to Hajizadeh teaching the “decision space” and “training a model to predict and outcome” concepts:
	Hajizadeh at ¶ [0056]: “The preferred machine learning algorithm in this disclosure is neural networks 1011. Other algorithms that can be used for this purpose include support vector regression (SVR) and Multiple Kernel Learning (MKL). Users can also import new machine learning algorithms 1012 that are trained and tested outside the disclosed system. If the machine learning algorithm has tuning parameters, users should select the appropriate tuning parameters 1020 of the algorithm and conduct a training exercise 1021. It is also possible to automatically select and/or tune appropriate hyper-parameters of the machine learning algorithm.”
	Hajizadeh at ¶ [0063] and Fig. 12: “Real-life optimization problems deal with multiple objectives which are often conflicting. The multiobjective optimization field is concerned with finding optimal solutions in the presence of more than one objectives or goals in the decision space.”
	See also (2) US Patent Application (US 2012/0254092 A1) to Malov regarding the training, a model to predict an outcome coupled with state space models, objective functions and teaching the “decision space” concept.
	Malov at ¶ [0104]: “The system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. In addition, the impact of variable variations on the following may be determined: multiple KPIs, the objective function that signifies the overall market strategy of the company, the function defining the probability of successful completion of the deal.”
	Malov at ¶ [0115]: “A learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal.”
	Malov at ¶ [0156]: “The GUI depicted in FIGS. 4 to 6 provides the user with a way to specify KPIs and define objective functions (e.g. nonlinear functions); the GUI also enables the user to model functional forms, parameters, optimization variables, constraints (e.g. business rules), and threshold ranges for optimization variables and KPIs, e.g. for use during the negotiation. The computer system of the present application provides techniques to efficiently optimize KPIs by varying an appropriate subset of variables, and provides a range of future system operations (e.g. deal scenarios) that relate input values defining pricing decisions to the effect of input values, e.g. the effect on KPIs.” 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 102
7.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 	102 that form 	the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.		Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 102 (a) (1) as being 	anticipated by US Patent Application (US 2012/0254092 A1) to Malov.
		Regarding Independent Claim 1, Malov method for an analysis in a decision system teaches the following:
	- receiving, by a processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), one or more data from a user (see at least Malov: ¶ [0013-0014] & ¶ [0063]. Malov teaches collecting a historical data set from the operations of the system. The method may further include loading the historical data set into a database. Deriving the nonlinear modeling function may include using the historical data set. Malov also notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set. See also Figs. 4-6 of Malov.)
	- inspecting, by the processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), the one or more data (see at least Malov: ¶ [0059-0060] & Figs. 3-5. Malov teaches that in a data loading and operation phase 101, the historical data set (e.g. a historical sales data set) may be loaded into data import tables 102 of a database. The historical data set may include raw information from a company—including transactional data (products that were newly bought, renewed, closed, etc.), and rate history data (for company prices, competitor prices, and other macroeconomic indicators). Also Malov notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set.)
	- after inspecting the one or more data, training, by the processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), the one or more data (see at least Malov: ¶ [0068] & ¶ [0115]. Malov notes that a learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal. Also each potential customer is subjected to the current economy and exposed to a multitude of variables (e.g. pricing variables) in the process of making a decision regarding whether to buy a company's product. Those who do not choose the company's product may purchase from the competition, or they might not buy anything. The output values of the mathematical expression of the demand model specifies how many more of these potential customers would buy if the company lowered its price and how many potential buyers would reject the offer if the company raised its price.  See also ¶ [0070] of Malov: “The maximum likelihood uses a probability formulation to find the most probable set of likelihood parameters (also referred to as likelihood variables) that can be inferred from the data.”)
	- identifying, by the processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), a decision space for the user based on the trained one or more data (see at least Malov: ¶ [0103-0104] & ¶ [0157]. Malov notes that the system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. The DDS system can utilize predicted acceptance or rejection events of previous offers during negotiation to determine the best price to offer a customer. The impact of variable variations on the following may be determined: multiple KPIs, the objective function that signifies the overall market strategy of the company, the function defining the probability of successful completion of the deal. ¶ [0157]: “Future operations (e.g. deal scenarios) can be determined based on the DDS parameters provided by the user.” See also Fig. 6 of decision space for trained one or more data.)
	- training (see at least Malov: ¶ [0110] & ¶ [0115].), by the processor (see at least Malov: ¶ [0279-	0281]. Malov teaches that implementations may be implemented as a computer program 	product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-	readable storage device, for execution by, or to control the operation of, data processing 	apparatus, e.g., a programmable processor, a computer, or multiple computers.), a model 	to predict an outcome (see at least Malov: ¶ [0046-0047] & Figs. 4-5. Malov teaches that an 	econometric model can be built and applied to determine underlying functional forms and 	demand parameters such as elasticity. Supervised customer centered price management and 	deal decision support during a negotiation phase can be accomplished by defining objective 	functions that represent key performance indicators (KPIs). Each objective function may 	depend on a full set or a subset of pricing variables of the underlying econometric model. 	An objective function may be implemented as a linear function (e.g. a utility function) or a 	nonlinear function (e.g. a response function). This also relates to a deal decision support 	(DDS) system that can be used 	to specify KPIs and define objective functions.  
	See also Malov at ¶ [0223]: “An example of a nonlinear objective function is as follows: π=PRFT+λ*VOL=Σi e q 0 −β i v i 1 −y i v i 2 (a i v i 1 +a i v i 2 −C+λ).”), the outcome being a function of features and decision parameters in the decision space (see at least Malov: ¶ [0110] & ¶ [0115]. Malov teaches that demand modeling by itself fails to handle deal negotiation (as the dynamics of the negotiation process involve multiple adjusted prices), and the final rates are not considered. A purely customer centric pricing process that does not use demand modeling could also be employed. However, such a process would also be insufficient. In particular, a purely customer centric pricing process could use a variety of algorithms that focus on auto-association networks and neural networks. A learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal.”)
	- monitoring, by the processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), a performance of the model in the decision system (see at least Malov: ¶ [0129] & ¶ [0211]. Malov teaches that a specific pricing event (i.e. a “what-if” scenario) at a credit card company deals with multiple variables. For example, the variables might be a new rate offered, reward percentage points per transaction, and annual fee charged on account. The pricing event might also concern multiple goals of the company, i.e. key performance indicators, such as increase in volume or number of sales, increase in net profit, decrease in loss due to an expected probability of default, or increase in the risk adjusted return on assets.  Also at ¶ [0211]: “Performance tests have shown that assuming linearity for derivative calculations, checking for convergence later, and using sequential optimization are advantageous for certain nonlinear modeling functions (e.g. objective, nonlinear KPI functions).”)
	- receiving, by the processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), a set of features from the user to the model (see at least Malov: ¶ [0050] & ¶ [0144]. Malov teaches that a product type may be understood as a line of business at a company, and a pricing segment may refer to a service or product (e.g. a unique service or product) offered to customers or consumers. Each pricing segment may have a unique combination of pricing parameters, funding variables, and profitability values. For example, in the context of financial services, a pricing segment could be any loan or certificate of deposit (CD) characterized or identified by a unique set of attributes. In this context, attributes are criteria that could impact the rate of a pricing segment, such as the credit score of a consumer or the term of a certificate of deposit. Each attribute of a pricing segment could have applicable attribute values or applicable value ranges. Also at ¶ [0143-0144]: “Different KPIs may be defined for each product type. In addition, the same KPIs may be used for a multiple product types. For example, a credit card may include an expected last KPI that calculates the loss for the company due to the probability of default associated with customers with different credit scores. In some cases, multiple KPIs may be defined for each product type. Exemplary KPIs include net income after taxes, risk adjusted return on capital, net interest spread, cost to serve, customer satisfaction.”) 
	- optimizing, by the processor (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.), the outcome based on the set of features (see at least Malov: ¶ [0100] & ¶ [0104]. Malov teaches that the optimizer tables 106 could contain event specific information, such as KPIs being optimized, business rules set on the event, and optimal variable data sets. The list prices may be understood as a set of variables that need to be optimized in order to maximize or explicitly tradeoff between several KPIs. “The usage of optimization models that encompass the mathematical expressions of the demand models along with business rules and thresholds placed on pricing variables and KPIs may facilitate the determination of minimum and maximum variable bounds during deal negotiation while accounting for cannibalization effects on other portfolio segments offered by the company. The system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. See also Figs. 4-5 of Malov showing the optimizing the outcome particular shown in Fig. 4 via “optimal amount” and “optimal-current” under the event total section.)
	- displaying the outcome to the user (see at least Malov: ¶ [0019] & ¶ [0132]. Malov notes that “Moreover, displaying the corresponding output value and the corresponding probability may further include displaying, for each input value of the first set of input values, the corresponding output value of the linear modeling function.” See also at ¶ [0132]: “The user might decide that rather than reducing the rate value suddenly by 50 basis points, he/she could implement a user rate of 4.75% with estimated “user” unit sales of 1050 units. An optimal-current column 407 displays the difference between the optimal value (e.g., the optimal unit sales 405) and the current value (from current column 409). User-optimal column 411 shows the user value minus the optimal value. For example, after the user overrides the optimal rates, the expected user volume might be lower than the forecasted optimal volume.” See also Malov at Figs. 4-6.)

		Regarding Independent Claim 8, Malov system for an analysis in a decision system teaches the following:
	- processing circuitry (see at least Malov: ¶ [0279-0281]. Malov teaches that implementations may be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.) configured to:
	- receive one or more data from a user (see at least Malov: ¶ [0013-0014] & ¶ [0063]. Malov teaches collecting a historical data set from the operations of the system. The method may further include loading the historical data set into a database. Deriving the nonlinear modeling function may include using the historical data set. Malov also notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set. See also Figs. 4-6 of Malov.)
	- inspect the one or more data (see at least Malov: ¶ [0059-0060] & Figs. 3-5. Malov teaches that in a data loading and operation phase 101, the historical data set (e.g. a historical sales data set) may be loaded into data import tables 102 of a database. The historical data set may include raw information from a company—including transactional data (products that were newly bought, renewed, closed, etc.), and rate history data (for company prices, competitor prices, and other macroeconomic indicators). Also Malov notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set.)
	- after inspecting the one or more data, train the one or more data (see at least Malov: ¶ [0068] & ¶ [0115]. Malov notes that a learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal. Also each potential customer is subjected to the current economy and exposed to a multitude of variables (e.g. pricing variables) in the process of making a decision regarding whether to buy a company's product. Those who do not choose the company's product may purchase from the competition, or they might not buy anything. The output values of the mathematical expression of the demand model specifies how many more of these potential customers would buy if the company lowered its price and how many potential buyers would reject the offer if the company raised its price.  See also ¶ [0070] of Malov: “The maximum likelihood uses a probability formulation to find the most probable set of likelihood parameters (also referred to as likelihood variables) that can be inferred from the data.”)
	- identify a decision space for the user based on the trained one or more data (see at least Malov: ¶ [0103-0104] & ¶ [0157]. Malov notes that the system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. The DDS system can utilize predicted acceptance or rejection events of previous offers during negotiation to determine the best price to offer a customer. The impact of variable variations on the following may be determined: multiple KPIs, the objective function that signifies the overall market strategy of the company, the function defining the probability of successful completion of the deal. ¶ [0157]: “Future operations (e.g. deal scenarios) can be determined based on the DDS parameters provided by the user.” See also Fig. 6 of decision space for trained one or more data.)
	- train (see at least Malov: ¶ [0110] & ¶ [0115].), a model to predict an outcome (see at least 	Malov: ¶ [0046-0047] & Figs. 4-5. Malov teaches that an econometric model can be built and 	applied to determine underlying functional forms and demand parameters such as elasticity. 	Supervised customer centered price management and deal decision support during a 	negotiation phase can be accomplished by defining objective functions that represent key 	performance indicators (KPIs). Each objective function may depend on a full set or a subset of 	pricing variables of the underlying econometric model. An objective function may be 	implemented as a linear function (e.g. a utility function) or a nonlinear function (e.g. a response 	function). This also relates to a deal decision support (DDS) system that can be used to specify 	KPIs and define objective functions.  
	See also Malov at ¶ [0223]: “An example of a nonlinear objective function is as follows: π=PRFT+λ*VOL=Σi e q 0 −β i v i 1 −y i v i 2 (a i v i 1 +a i v i 2 −C+λ).”), the outcome being a function of features and decision parameters in the decision space (see at least Malov: ¶ [0110] & ¶ [0115]. Malov teaches that demand modeling by itself fails to handle deal negotiation (as the dynamics of the negotiation process involve multiple adjusted prices), and the final rates are not considered. A purely customer centric pricing process that does not use demand modeling could also be employed. However, such a process would also be insufficient. In particular, a purely customer centric pricing process could use a variety of algorithms that focus on auto-association networks and neural networks. A learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal.”)
	- monitor a performance of the model in the decision system (see at least Malov: ¶ [0129] & ¶ [0211]. Malov teaches that a specific pricing event (i.e. a “what-if” scenario) at a credit card company deals with multiple variables. For example, the variables might be a new rate offered, reward percentage points per transaction, and annual fee charged on account. The pricing event might also concern multiple goals of the company, i.e. key performance indicators, such as increase in volume or number of sales, increase in net profit, decrease in loss due to an expected probability of default, or increase in the risk adjusted return on assets.  Also at ¶ [0211]: “Performance tests have shown that assuming linearity for derivative calculations, checking for convergence later, and using sequential optimization are advantageous for certain nonlinear modeling functions (e.g. objective, nonlinear KPI functions).”)
	- receive a set of features from the user to the model (see at least Malov: ¶ [0050] & ¶ [0144]. Malov teaches that a product type may be understood as a line of business at a company, and a pricing segment may refer to a service or product (e.g. a unique service or product) offered to customers or consumers. Each pricing segment may have a unique combination of pricing parameters, funding variables, and profitability values. For example, in the context of financial services, a pricing segment could be any loan or certificate of deposit (CD) characterized or identified by a unique set of attributes. In this context, attributes are criteria that could impact the rate of a pricing segment, such as the credit score of a consumer or the term of a certificate of deposit. Each attribute of a pricing segment could have applicable attribute values or applicable value ranges. Also at ¶ [0143-0144]: “Different KPIs may be defined for each product type. In addition, the same KPIs may be used for a multiple product types. For example, a credit card may include an expected last KPI that calculates the loss for the company due to the probability of default associated with customers with different credit scores. In some cases, multiple KPIs may be defined for each product type. Exemplary KPIs include net income after taxes, risk adjusted return on capital, net interest spread, cost to serve, customer satisfaction.”) 
	- optimize the outcome based on the set of features (see at least Malov: ¶ [0100] & ¶ [0104]. Malov teaches that the optimizer tables 106 could contain event specific information, such as KPIs being optimized, business rules set on the event, and optimal variable data sets. The list prices may be understood as a set of variables that need to be optimized in order to maximize or explicitly tradeoff between several KPIs. “The usage of optimization models that encompass the mathematical expressions of the demand models along with business rules and thresholds placed on pricing variables and KPIs may facilitate the determination of minimum and maximum variable bounds during deal negotiation while accounting for cannibalization effects on other portfolio segments offered by the company. The system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. See also Figs. 4-5 of Malov showing the optimizing the outcome particular shown in Fig. 4 via “optimal amount” and “optimal-current” under the event total section.)
	- display the outcome to the user (see at least Malov: ¶ [0019] & ¶ [0132]. Malov notes that “Moreover, displaying the corresponding output value and the corresponding probability may further include displaying, for each input value of the first set of input values, the corresponding output value of the linear modeling function.” See also at ¶ [0132]: “The user might decide that rather than reducing the rate value suddenly by 50 basis points, he/she could implement a user rate of 4.75% with estimated “user” unit sales of 1050 units. An optimal-current column 407 displays the difference between the optimal value (e.g., the optimal unit sales 405) and the current value (from current column 409). User-optimal column 411 shows the user value minus the optimal value. For example, after the user overrides the optimal rates, the expected user volume might be lower than the forecasted optimal volume.” See also Malov at Figs. 4-6.)

		Regarding Independent Claim 15, Malov non-transitory computer-readable storage medium for an analysis in a decision system teaches the following:
	- receiving one or more data from a user (see at least Malov: ¶ [0013-0014] & ¶ [0063]. Malov teaches collecting a historical data set from the operations of the system. The method may further include loading the historical data set into a database. Deriving the nonlinear modeling function may include using the historical data set. Malov also notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set. See also Figs. 4-6 of Malov.)
	- inspecting the one or more data (see at least Malov: ¶ [0059-0060] & Figs. 3-5. Malov teaches that in a data loading and operation phase 101, the historical data set (e.g. a historical sales data set) may be loaded into data import tables 102 of a database. The historical data set may include raw information from a company—including transactional data (products that were newly bought, renewed, closed, etc.), and rate history data (for company prices, competitor prices, and other macroeconomic indicators). Also Malov notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set.)
	- after inspecting the one or more data, training the one or more data (see at least Malov: ¶ [0068] & ¶ [0115]. Malov notes that a learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal. Also each potential customer is subjected to the current economy and exposed to a multitude of variables (e.g. pricing variables) in the process of making a decision regarding whether to buy a company's product. Those who do not choose the company's product may purchase from the competition, or they might not buy anything. The output values of the mathematical expression of the demand model specifies how many more of these potential customers would buy if the company lowered its price and how many potential buyers would reject the offer if the company raised its price.  See also ¶ [0070] of Malov: “The maximum likelihood uses a probability formulation to find the most probable set of likelihood parameters (also referred to as likelihood variables) that can be inferred from the data.”)
	- identifying a decision space for the user based on the trained one or more data (see at least Malov: ¶ [0103-0104] & ¶ [0157]. Malov notes that the system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. The DDS system can utilize predicted acceptance or rejection events of previous offers during negotiation to determine the best price to offer a customer. The impact of variable variations on the following may be determined: multiple KPIs, the objective function that signifies the overall market strategy of the company, the function defining the probability of successful completion of the deal. ¶ [0157]: “Future operations (e.g. deal scenarios) can be determined based on the DDS parameters provided by the user.” See also Fig. 6 of decision space for trained one or more data.)
	- training (see at least Malov: ¶ [0110] & ¶ [0115].), a model to predict an outcome (see at least 	Malov: ¶ [0046-0047] & Figs. 4-5. Malov teaches that an econometric model can be built and 	applied to determine underlying functional forms and demand parameters such as elasticity. 	Supervised customer centered price management and deal decision support during a negotiation 	phase can be accomplished by defining objective functions that represent key performance 	indicators (KPIs). Each objective function may depend on a full set or a subset of pricing 	variables of the underlying econometric model. An objective function may be implemented as a 	linear function (e.g. a utility function) or a nonlinear function (e.g. a response function). This 	also relates to a deal decision support (DDS) system that can be used to specify KPIs and define 	objective functions.  
	See also Malov at ¶ [0223]: “An example of a nonlinear objective function is as follows: π=PRFT+λ*VOL=Σi e q 0 −β i v i 1 −y i v i 2 (a i v i 1 +a i v i 2 −C+λ).”), the outcome being a function of features and decision parameters in the decision space (see at least Malov: ¶ [0110] & ¶ [0115]. Malov teaches that demand modeling by itself fails to handle deal negotiation (as the dynamics of the negotiation process involve multiple adjusted prices), and the final rates are not considered. A purely customer centric pricing process that does not use demand modeling could also be employed. However, such a process would also be insufficient. In particular, a purely customer centric pricing process could use a variety of algorithms that focus on auto-association networks and neural networks. A learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal.”)
	- monitoring a performance of the model in the decision system (see at least Malov: ¶ [0129] & ¶ [0211]. Malov teaches that a specific pricing event (i.e. a “what-if” scenario) at a credit card company deals with multiple variables. For example, the variables might be a new rate offered, reward percentage points per transaction, and annual fee charged on account. The pricing event might also concern multiple goals of the company, i.e. key performance indicators, such as increase in volume or number of sales, increase in net profit, decrease in loss due to an expected probability of default, or increase in the risk adjusted return on assets.  Also at ¶ [0211]: “Performance tests have shown that assuming linearity for derivative calculations, checking for convergence later, and using sequential optimization are advantageous for certain nonlinear modeling functions (e.g. objective, nonlinear KPI functions).”)
	- receiving a set of features from the user to the model (see at least Malov: ¶ [0050] & ¶ [0144]. Malov teaches that a product type may be understood as a line of business at a company, and a pricing segment may refer to a service or product (e.g. a unique service or product) offered to customers or consumers. Each pricing segment may have a unique combination of pricing parameters, funding variables, and profitability values. For example, in the context of financial services, a pricing segment could be any loan or certificate of deposit (CD) characterized or identified by a unique set of attributes. In this context, attributes are criteria that could impact the rate of a pricing segment, such as the credit score of a consumer or the term of a certificate of deposit. Each attribute of a pricing segment could have applicable attribute values or applicable value ranges. Also at ¶ [0143-0144]: “Different KPIs may be defined for each product type. In addition, the same KPIs may be used for a multiple product types. For example, a credit card may include an expected last KPI that calculates the loss for the company due to the probability of default associated with customers with different credit scores. In some cases, multiple KPIs may be defined for each product type. Exemplary KPIs include net income after taxes, risk adjusted return on capital, net interest spread, cost to serve, customer satisfaction.”) 
	- optimizing the outcome based on the set of features (see at least Malov: ¶ [0100] & ¶ [0104]. Malov teaches that the optimizer tables 106 could contain event specific information, such as KPIs being optimized, business rules set on the event, and optimal variable data sets. The list prices may be understood as a set of variables that need to be optimized in order to maximize or explicitly tradeoff between several KPIs. “The usage of optimization models that encompass the mathematical expressions of the demand models along with business rules and thresholds placed on pricing variables and KPIs may facilitate the determination of minimum and maximum variable bounds during deal negotiation while accounting for cannibalization effects on other portfolio segments offered by the company. The system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. See also Figs. 4-5 of Malov showing the optimizing the outcome particular shown in Fig. 4 via “optimal amount” and “optimal-current” under the event total section.)
	- displaying the outcome to the user (see at least Malov: ¶ [0019] & ¶ [0132]. Malov notes that “Moreover, displaying the corresponding output value and the corresponding probability may further include displaying, for each input value of the first set of input values, the corresponding output value of the linear modeling function.” See also at ¶ [0132]: “The user might decide that rather than reducing the rate value suddenly by 50 basis points, he/she could implement a user rate of 4.75% with estimated “user” unit sales of 1050 units. An optimal-current column 407 displays the difference between the optimal value (e.g., the optimal unit sales 405) and the current value (from current column 409). User-optimal column 411 shows the user value minus the optimal value. For example, after the user overrides the optimal rates, the expected user volume might be lower than the forecasted optimal volume.” See also Malov at Figs. 4-6.)

Regarding Dependent Claims 2, 9 and 16, Malov / Hajizadeh method / system / non-transitory computer-readable storage medium for an analysis in a decision system teaches the limitations of Independent Claims 1, 8 and 15 above, and Malov further teaches the method / system / non-transitory computer-readable storage medium for an analysis in a decision system comprising:
	- wherein the one or more data includes historical decisions and historical outcomes (see at least Malov: ¶ [0059-0060] & ¶ [0063]. Malov notes that the mathematical expression may be formulated by analyzing historical data set and outcomes corresponding to the historical data set in order to achieve a best fit of the expected behavior of the system to other sets of data, both in terms of forecasting and fitting. Data processed through the mathematical expression may be referred to as output values. Outcomes corresponding to the historical data set may be KPI values derived using the historical data set. See also Figs. 4-6 of Malov.)

Regarding Dependent Claims 3, 10 and 17, Malov / Hajizadeh method / system / non-transitory computer-readable storage medium for an analysis in a decision system teaches the limitations of Independent Claims 1, 8 and 15 above, and Malov further teaches the method / system / non-transitory computer-readable storage medium for an analysis in a decision system comprising:
	- wherein the decision space includes one or more decisions (see at least Malov: ¶ [0068] & Fig. 3. Malov notes that “Each potential customer is subjected to the current economy and exposed to a multitude of variables (e.g. pricing variables) in the process of making a decision regarding whether to buy a company's product. Those who do not choose the company's product may purchase from the competition, or they might not buy anything. The output values of the mathematical expression of the demand model specifies how many more of these potential customers would buy if the company lowered its price and how many potential buyers would reject the offer if the company raised its price.”) corresponding to the trained one or more data in the decision system (see at least Malov: ¶ [0103] & ¶ [0115]. Malov teaches that “this system can support a user in determination of deal scenarios by varying optimal prices based on user input and providing different possible negotiated prices, showing the impact on KPIs, and the effect of the different prices on the probability of completing the deal. The DDS system can utilize predicted acceptance or rejection events of previous offers during negotiation to determine the best price to offer a customer.” See also Malov at ¶ [0115]: “A learning network (i.e. an artificial neural network) can then forecast either acceptance of rejection from a new customer faced with a similar deal.” See also Figs. 5-6 of Malov.)

Regarding Dependent Claims 4, 11 and 18, Malov / Hajizadeh method / system / non-transitory computer-readable storage medium for an analysis in a decision system teaches the limitations of Independent Claims 1, 8 and 15 above, and Malov further teaches the method / system / non-transitory computer-readable storage medium for an analysis in a decision system comprising:
	- wherein the model is an objective function model (see at least Malov: ¶ [0046-0047] & Figs. 4-5. Malov teaches that an econometric model can be built and applied to determine underlying functional forms and demand parameters such as elasticity. Supervised customer centered price management and deal decision support during a negotiation phase can be accomplished by defining objective functions that represent key performance indicators (KPIs). Each objective function may depend on a full set or a subset of pricing variables of the underlying econometric model. An objective function may be implemented as a linear function (e.g. a utility function) or a nonlinear function (e.g. a response function). This also relates to a deal decision support (DDS) system that can be used to specify KPIs and define objective functions.  
	See also Malov at ¶ [0223]: “An example of a nonlinear objective function is as follows: π=PRFT+λ*VOL=Σi e q 0 −β i v i 1 −y i v i 2 (a i v i 1 +a i v i 2 −C+λ).”)

Regarding Dependent Claims 7 and 14, Malov / Hajizadeh method / system for an analysis in a decision system teaches the limitations of Independent Claims 1 and 8 above, and Malov further teaches the method / system for an analysis in a decision system comprising:
- wherein the outcome includes values of the decision parameters used to optimize the outcomes (see at least Malov: ¶ [0100] & ¶ [0104]. Malov teaches that the optimizer tables 106 could contain event specific information, such as KPIs being optimized, business rules set on the event, and optimal variable data sets. The list prices may be understood as a set of variables that need to be optimized in order to maximize or explicitly tradeoff between several KPIs. “The usage of optimization models that encompass the mathematical expressions of the demand models along with business rules and thresholds placed on pricing variables and KPIs may facilitate the determination of minimum and maximum variable bounds during deal negotiation while accounting for cannibalization effects on other portfolio segments offered by the company. The system may optimize KPIs by varying a subset of variables (e.g. the pricing variables) and provide a range of deal scenarios that encompass all possible pricing variations. See also Figs. 4-5 of Malov showing the optimizing the outcome particular shown in Fig. 4 via “optimal amount” and “optimal-current” under the event total section.)

Claim Rejections - 35 USC § 103
9.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.		Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2012/0254092 A1) to Malov, and in view of US Patent Application (US 2017/0220928 A1) to Hajizadeh.
		Regarding Dependent Claims 5, 12 and 19, Malov method / system / non-transitory computer-readable storage medium for an analysis in a decision system doesn’t explicitly teach the following:
	- wherein the user provides the set of features excluding the decision parameters to the function
		Hajizadeh however in the analogous art for an analysis in a decision system teaches the following:
- wherein the user provides the set of features excluding the decision parameters to the function (see at least Hajizadeh: ¶ [0060] & Figs. 10-11. Hajizadeh notes that users can also define a custom distribution that fits well for a specific dataset. The system provides an option 1140 to select or deselect parameters that are considered in the uncertainty studies. This is useful if users want to return to this step after seeing the results of an uncertainty and sensitivity study and modify the input parameters and/or ranges and distribution types. Examiner Note: Examiner interprets “deselecting” as excluding parameters to the objective function for optimization purposes.) 
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Malov / Hajizadeh method / system / non-transitory computer-readable storage medium for an analysis in a decision system with the aforementioned teachings regarding wherein the user provides the set of features excluding the decision parameters to the function, in view of Hajizadeh, wherein an efficient system and method for multiobjective optimization of innovation and technology management operations and processes under uncertainty. An optimization module modifies the decision variables in an iterative fashion by selecting multiple values from a pre-defined range and distribution. In order to evaluate entries, multiple objective functions are defined and calculated using models and mathematical relationships that can predict outcomes of innovation entries such as development costs, revenue and risks (see Hajizadeh: ¶ [0018]).
Further, the claimed invention is merely a combination of old elements in a similar field for an analysis in a decision system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hajizadeh, the results of the combination were predictable.

Regarding Dependent Claims 6, 13 and 20, Malov / Hajizadeh method / system / non-transitory computer-readable storage medium for an analysis in a decision system teaches the limitations of Claims 1, 5, 8, 12 and 15 above, and Hajizadeh further teaches the method / system / non-transitory computer-readable storage medium for an analysis in a decision system comprising:
- wherein the user receives an automated decision after providing the features excluding the decision parameters to the function (see at least Hajizadeh: ¶ [0055-0056] & ¶ [0062]. Hajizadeh notes that sales of a product will continue to grow until a market saturation is observed. The process can be described using historical sales data and probability distributions (e.g. Gaussian) to indicate early adoption, general acceptance and the decline due to new technologies or market saturation. “Historical innovation data can be utilized by a machine learning algorithm to produce an estimation and prediction model instead of an equation or a distribution as it was described in 902. For this purpose, the system provides a machine learning module 1001 as shown in Fig. 10. The machine learning module receives the historical data from the discovery module and builds an estimation model using various artificial intelligence algorithms.” Also at ¶ [0062]: “A range of options 1160 is includes in the system including a library for processes that are common in innovation management and a library of programming operations that can link multiple processes. Users also have the option to import a completely new workflow that is designed outside the disclosed system and use it in the uncertainty study.”)
		It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Malov / Hajizadeh method / system / non-transitory computer-readable storage medium for an analysis in a decision system with the aforementioned teachings regarding wherein the user receives an automated decision after providing the features excluding the decision parameters to the function, in view of Hajizadeh, wherein historical innovation data can be utilized by a machine learning algorithm to produce an estimation and prediction model instead of an equation or a distribution as was described in 902 (see Hajizadeh: ¶ [0056]).
Further, the claimed invention is merely a combination of old elements in a similar field for an analysis in a decision system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hajizadeh, the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683